 



EXHIBIT 10.1



                     
 
                   
 
  Grantee:       Grant Date:        
 
                   
 
                   
 
  Address:       Option Number:        
 
                   
 
          Expiration Date:        
 
                   
 
                   

                     
 
  Number of Shares:                
 
                   

                     
 
  Exercise Price Per Share:                
 
                   

STOCK OPTION AGREEMENT
2006 STOCK COMPENSATION PLAN
     This STOCK OPTION AGREEMENT is made this ___ day of ___, 20 ___, between
FIRSTBANK CORPORATION (the “Company”) and the grantee named above (the
“Employee”), pursuant to the Firstbank Corporation 2006 Stock Compensation Plan
(the “Plan”). All capitalized defined terms in this Agreement shall have the
meaning ascribed to such terms in the Plan, unless otherwise defined in this
Agreement.
     IT IS AGREED AS FOLLOWS:
1. Grant of Nonqualified Stock Option
     Pursuant to the Plan, the Company hereby grants to the Employee the option
to purchase the number of shares of the Company’s common stock on the terms and
conditions herein set forth (the “Option”). This Option is a Nonqualified Stock
Option, and is not an Incentive Stock Option.
2. Purchase Price
     The purchase price of the shares covered by this Option shall be the
exercise price per share set forth above. The “Committee” (provided for in
Article 3 of the Plan) has determined that such price represents one hundred
percent (100%) of the fair market value of a share of the Company’s common stock
on this date.
     3. Term of Option
     The term of this Option shall be for a period of ten (10) years from the
date hereof, subject in each case to earlier termination as provided in
subsequent paragraphs of this Agreement.

 



--------------------------------------------------------------------------------



 



4. Employee’s Agreement
     In consideration of the granting of the Option, the Employee agrees to
remain in the employ of the Company for a period of at least twelve (12) months
from the date hereof (the “Minimum Employment Period”). Such employment, subject
to the provisions of any written contract between the Company and the Employee,
shall be at the pleasure of the Board of Directors, and this Option Agreement
shall not impose on the Company any obligation to retain the Employee in its
employ for any period. In the event of the termination of employment of the
Employee for any reason during the Minimum Employment Period, this Option shall
terminate, unless this Option becomes exercisable as provided in paragraph 5(d)
or 5(e).
5. Exercise of Option
     (a) Except as provided in paragraph 5(d) or 5(e), this Option shall not be
exercisable prior to the expiration of the Minimum Employment Period.
Thereafter, this Option may be exercised in whole or in part, at any time and
from time to time. This Option may not be exercised as to less than 100 shares
at any one time, unless the number purchased is the total number at that time
purchasable under this Option. This Option shall be exercised by written notice
to the Company. The notice shall state the number of shares with respect to
which the Option is being exercised, shall be signed by the person exercising
this Option, and shall be accompanied by payment of the full purchase price of
the shares in such form as the Committee may accept. This Option agreement shall
be submitted to the Company with the notice for purposes of recording the shares
being purchased, if exercised in part, or for purposes of cancellation if all
shares then subject to this Option are being purchased. In the event the Option
shall be exercised pursuant to paragraph 8(e) hereof by any person other than
the Employee, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. To the extent determined by the Committee
in its sole discretion, payment of the purchase price shall be made by:
(a) cash, check, bank draft, or money order, payable to the order of the
Company; (b) the delivery by the Employee of unencumbered shares of common stock
of the Company with a Fair Market Value on the last trading day preceding
payment equal to the total purchase price of the shares to be purchased; (c) the
reduction in the number of shares issuable upon exercise (based on the fair
market value of the shares on the date of exercise); or (d) a combination of
(a), (b), and (c). Upon exercise of all or a portion of this Option, the Company
shall issue to the Employee a stock certificate representing the number of
shares with respect to which this Option was exercised.
     (b) Vesting Schedule. If this Option is for fifty (50) or fewer shares,
then this Option shall be fully vested on the first anniversary of this
Agreement. If this Option is for more than fifty (50) shares, Twenty percent
(20%) of the shares subject to this Option shall vest and be exercisable on the
first anniversary of this Agreement. An additional twenty percent (20%) of the
shares subject to this Option shall vest and be exercisable on the same date of
each year thereafter, until all shares subject to this Option have vested,
provided the Employee continues to be employed by the Company or any Subsidiary.
Notwithstanding the foregoing, this Option shall be fully vested and exercisable
with respect to all of the Option Shares upon the Employee’s death, Disability
or Termination of Employment by reason of Normal Retirement.

2



--------------------------------------------------------------------------------



 



     (c) Change of Control. Notwithstanding the foregoing vesting schedule, the
Option shall be fully vested and exercisable with respect to all of the Option
Shares upon the Administrator’s determination that a successor entity or its
parent or subsidiary has refused to assume or substitute an equivalent option in
the event of a Change in Control of the Company.
6. Tax Withholding
     The exercise of this Option is subject to the satisfaction of withholding
tax or other withholding liabilities, if any, under federal, state and local
laws in connection with such exercise or the delivery or purchase of shares. The
exercise of this Option shall not be effective unless applicable withholding, if
required, shall have been effected or obtained in a manner acceptable to the
Committee in accordance with the Plan.
7. Nontransferability of Option
     Except to the extent permitted by the Plan, this Option shall not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will or by the laws of descent and distribution, and shall not be
subject to execution, levy, attachment or similar process. Any attempted sale,
transfer, assignment, pledge, hypothecation or other disposition of this Option
contrary to the terms hereof, and any execution, levy, attachment or similar
process upon the Option, shall be null and void and without effect.
8. Termination of Employment

  (a)   Termination of Employment for Reasons Other Than Normal Retirement,
Early Retirement, Disability or Death

     Upon Termination of Employment for any reason other than Normal Retirement,
Early Retirement, or on account of Disability or death, this Option shall, to
the extent rights to purchase shares hereunder have accrued at the date of such
Termination of Employment and shall not have been fully exercised, be
exercisable, in whole or in part, at any time within a period of three
(3) months following Termination of Employment, subject, however, to prior
expiration of the term of this Option and any other limitations upon its
exercise in effect at the date of exercise. Upon Termination of Employment for
cause (as determined by the Committee in its sole discretion), the Employee
shall have no right to exercise this Option.

  (b)   Termination of Employment for Normal Retirement

     Upon Termination of Employment by reason of Normal Retirement, this Option
shall be fully vested and shall be exercisable, in whole or in part, for a
period of fifteen (15) months following such Termination of Employment, subject
to any other limitations imposed by the Plan. If the Employee dies after such
Normal Retirement, this Option shall be exercisable in accordance with paragraph
8(e) hereof.

3



--------------------------------------------------------------------------------



 



  (c)   Termination of Employment for Early Retirement

     Upon Termination of Employment by reason of Early Retirement, this Option
shall, to the extent rights to purchase shares hereunder have accrued at the
date of such Early Retirement and have not been fully exercised, be exercisable,
in whole or in part, for a period of fifteen (15) months following such
Termination of Employment, subject to any other limitations imposed by the Plan.
Upon Termination of Employment by reason of Early Retirement, any unvested
portion of this Option shall not be exercisable. If the Employee dies after such
Early Retirement, this Option shall be exercisable in accordance with paragraph
8(e) hereof.

  (d)   Termination of Employment for Disability

     Upon Termination of Employment by reason of Disability, this Option shall
be fully vested and shall be exercisable, in whole or in part, for a period of
one (1) year following such Termination of Employment, subject to any other
limitations imposed by the Plan. If the Employee dies after such Disability,
this Option shall be exercisable in accordance with paragraph 8(e) hereof.

  (e)   Termination of Employment for Death

     Upon Termination of Employment due to death, this Option shall be fully
vested and shall be exercisable, in whole or in part, by the personal
representative of the Employee’s estate, by any person or persons who shall have
acquired this Option directly from the Employee by bequest or inheritance, by a
person designated to exercise the Option after the Employee’s death, or a
Permitted Transferee only under the following circumstances and during the
following periods: (i) if the Employee dies while employed by the Company or a
subsidiary, at any time within one (1) year after his or her death, or (ii) if
the Employee dies during the extended exercise period following termination of
employment specified in paragraph 8(b) or 8(c) or 8(d), at any time within the
longer of such extended period or one (1) year after his or her death, subject,
in any case, to the earlier expiration of this Option.

  (f)   Termination of Option

     If this Option is not exercised within whichever of the exercise periods
specified in paragraph 8(a), 8(b), 8(c), 8(d) or 8(e) is applicable, this Option
shall terminate upon expiration of such exercise period.

9.   Changes in Capital Structure

     The number of shares covered by this Option, and the price per share, shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of common stock of the Company resulting from any combination of shares
or the payment of a stock

4



--------------------------------------------------------------------------------



 



dividend on the Company’s common stock or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company.
     In the event of a change in the common stock of the Company as presently
constituted, which is limited to a change of all its authorized shares into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the shares subject
to this Option.
     Except as expressly provided in the Plan or this paragraph 9, the Employee
shall have no rights by reason of: (i) any subdivision or combination of shares
of stock of any class; (ii) the payment of any stock dividend or any other
increase or decrease in the number of shares of stock of any class; or (iii) any
dissolution, liquidation, merger or consolidation or spinoff of assets or stock
of another corporation. Except as provided in the Plan or this paragraph 9, any
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of stock
subject to this Option.
     The grant of this Option shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
10. Rights as a Shareholder
     Neither the Employee nor a transferee of this Option shall have any rights
as a shareholder with respect to any shares covered hereby until the date he or
she shall have become the holder of record of such shares. No adjustment shall
be made for dividends, distributions or other rights for which the record date
is prior to the date on which he or she shall have become the holder of record
thereof, except as provided in paragraph 9 hereof.
11. Modification, Extension and Renewal
     Subject to the terms and conditions and within the limitations of the Plan,
the Committee, subject to approval of the Board of Directors, may modify or
renew this Option, or accept its surrender (to the extent not theretofore
exercised) and authorize the granting of a new option or options in substitution
therefor (to the extent not theretofore exercised). Notwithstanding the
foregoing, no modification shall, without the consent of the Employee, alter or
impair any rights or obligations hereunder.
12. Postponement of Delivery of Shares and Representations
     The Company, in its discretion, may postpone the issuance and/or delivery
of shares upon any exercise of this Option until completion of such stock
exchange listing, or registration, or other qualification of such shares under
any applicable law, rule or regulation as the Company may consider appropriate,
and may require any person exercising this Option to make such

5



--------------------------------------------------------------------------------



 



representations and furnish such information as it may consider appropriate. In
such event, no shares shall be issued to such holder unless and until the
Company is satisfied with the accuracy of any such representations.
13. Plan Controls
     This Option is subject to the terms and provisions of the Firstbank
Corporation 2006 Stock Compensation Plan. If any inconsistency exists between
the provisions of this Agreement and the Plan, the Plan shall govern.
     IN WITNESS WHEREOF, this Stock Option Agreement has been executed the date
first above written.

              FIRSTBANK CORPORATION
 
  By    
 
       
 
       
 
       Its:    
 
       
 
            EMPLOYEE
 
             
 
       
 
  Print Name:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       

6



--------------------------------------------------------------------------------



 



Record of Exercise

                                              Shares Subject       Number of    
        to Option After   Date   Shares     Price Per Share     Exercise        
                   

7